DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sterlon Mason (Reg. No. 41,179) on 29 March 2022.

The application has been amended as follows: 
The Abstract of the application is to read:


Allowable Subject Matter
Claims 21-25 and 27-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest an external terminal provided off-centered with respect to a central opening portion of a through hole via extending within the second multilayer wiring layer, the at least one external terminal being electrically connected to the output circuit, wherein the second multilayer wiring circuit is on a second bonding layer, and wherein a first multilayer wiring layer is in at least one position that connects to the second multilayer wiring layer as required by the claims of the instant application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Harada (US 2009/0200679 A1) discloses an external terminal 207 (paragraph 0023) provided off-centered with respect to a central opening portion of a through hole via (see through-hole interconnection 206 and Fig. 2), but does not teach that the through hole via extends within a second multilayer wiring layer as required by the claims of the instant application.  
Kato (US 2011/0101539 A1) discloses an external terminal 50 (paragraph 0036), on the bottom surface of semiconductor substrate 10 (paragraph 0036 and Fig. 6), provided off-centered with respect to a central opening portion of a through hole via (through-silicon-via TSV; paragraph 0035 and Fig. 6) that extends through a wiring layer (wire 41; paragraph 0053 and Fig. 6) but does not teach or suggest that the wiring layer is on a bonding layer, nor wherein a first wiring layer connects to this wiring layer in at least one position as required by the claims of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696